Case 1:18-cr-00698-ALC Document 70 Filed 07/16/20 Page 1of1

spc SDNY ELECTRONICALLY

 

DOCUME
FILED
UNITED STATES DISTRICT COURT pOc#: app DP b= 28 —
SOUTHERN DISTRICT OF NEW YORK DATEF
4
United States of America,
ORDER
18-CR-698 (ALC)
-against-
Jalyn Oliver,
Defendant(s)
x

 

ANDREW L. CARTER, JR., United States District Judge:

Telephone Bail Review Hearing set for July 23, 2020 at 3:30 p.m. The parties should
contact the Court at 1-888-363-4749 on the date and time specified above and once prompted,
should dial access code 3768660.

SO ORDERED.

Dated: New York, New York
July 16, 2020 7 (Le

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 

 
